Title: To James Madison from William O. Allen, 4 April 1811
From: Allen, William O.
To: Madison, James


Dear Sir,Saint Louis (Lous.) 4th Apl. 1811.
By the last mail, I received a letter, from H. Marshall Esqr. of Kentucky—The following is a Copy Vizt.
“Frankford Feby 27th 1811.”
“Sir Having heard that in consequence of your getting into your possession the papers of the late Mr Lockasangne you are possessed of information important to me, as a party to a suit which Harry Innes has brought against me for alledging him to be a party in the old Spanish conspiracy I have taken the Liberty of addressing you, and most earnestly request you if you have any papers which throws light on that intrigue, and which in any way connects Innes with the parties concerned you would be so obliging as to state to by mail, the amount of that information, should there be any letter from Innes, please to transmit the original, or a Copy, Further if you do know any thing be so good as to state to me the substance—should it not be evidence for me in the suit it may aid me in writing the history of Kentucky which I am engaged in and which will be imperfect without a developement of that intrigue.

Pray let me hear from you even if you have no information to give; in as much as, untill I hear I shall not know but you might be the most material witness.” Yours respectfully
“H. Marshall”


addressed—






“William O Allen Esquire




Cape Jerado


Postmarked

Mississippi”



“Frankfort K
paid 20 




“March 2d”
12½





unpaid 



“Cape Gerardeau


“the 22d March 1811


forwarded”   The principal of those papers were delivered to Governor Howard, in compliance with a request contained in a letter, from the Secretary of War, to me of date, the 4th of May 1810.
I wish Sir, to enquirer [sic], whither, I am now at liberty to state, that those documents are in the possession of Government? Whether, it is compatible with your Views, that I should surrender, some few, that are yet in my possession, and that are immaterial as to Genl. Wilkinson, into the hands of Mr. Marshall? And, in fact, I very much desire to know the course, that may be pointed out by your Wisdom.
In a government so just, and so much connected with the interest of All—I hold it, as an axiom, that the public good, should always, control the actions of every individual. But, beyond that consideration, there are other, powerful inducements, that tend to keep many of Mr M.’s political views at a distance—I know, that he is a federalist—That he was the apponant of the late, as I believe, he is of the present Administration. I am a Virginian, by burth a republican, and by education & conviction a friend to those, that he has been in the constant habit of opposing.
Governor Howard requested of me secrecy—I have complied.
If Sir, you should wish to know more of me than my name, I refer you to many papers now of file in the War Department—To 2 or 3 letters delivered in person to you, in the Winter 1806/7—To others transmitted since—To my former Townsman The Hble: B. Bassett—Mr. H. Clay, late of the Senate—Capt. I. A. Coles &c. &c. With profound respect & consideration, I tender my best wishes, and am Dr. Sir your Obedient Humble Servant
Wm. O Allen
